IN THE
                        TENTH COURT OF APPEALS

                               No. 10-10-00313-CV

RONALD CALVIN,
                                                         Appellant
v.

JIM L. BEARD,
                                                         Appellee


                     From the County Court at Law No. 2
                            Brazos County, Texas
                           Trial Court No. 4898-B


                         MEMORANDUM OPINION


      Ronald Calvin appeals the judgment rendered against him in an eviction suit for

a commercial tenancy. The suit was originally tried in the justice court which granted

judgment for possession to Jim L. Beard. Calvin appealed to the County Court at Law

#2. Judgment was rendered by that court in favor of Beard.

      Beard filed a motion to dismiss the appeal, arguing that a final judgment of a

county court in an eviction suit may not be appealed on the issue of possession unless

the premises in question are being used for residential purposes only. TEX. PROP. CODE

ANN. § 24.007 (Vernon 2000). Calvin asked to mediate the appeal. We granted his
request, referred the appeal to mediation, and suspended the appeal. Beard objected to

the referral.

       We sustain Beard’s objection and lift the suspension of the appeal.

       We agree with Beard that according to section 24.007 of the Texas Property Code,

Calvin has no right to appeal. Id. In coming to this conclusion, we do not address the

merits of any issue, specifically including res judicata or the proper construction of the

settlement agreement. We simply do not have jurisdiction of this appeal.

       Accordingly, we grant Beard’s motion to dismiss, and this appeal is dismissed.

See TEX. R. APP. P. 42.3(a).



                                         TOM GRAY
                                         Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Objection sustained
Motion granted
Appeal dismissed
Opinion delivered and filed November 3, 2010
[CV06]




Calvin v. Beard                                                                     Page 2